Citation Nr: 9912849	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran's son, [redacted], may be recognized as a 
helpless child. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 17, 1952 to 
September 23, 1952.  The veteran died in December 1979; the 
appellant is his surviving spouse.  In a February 1980 rating 
action, the RO granted service connection for the cause of 
the veteran's death.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating action of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that the appellant's 
and the veteran's son, [redacted], was not permanently incapable 
of self support.  The appellant's representative submitted a 
notice of disagreement (NOD) in April 1997 and the RO issued 
a statement of the case (SOC) in May 1997.  A substantive 
appeal was received in June 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The appellant's and the veteran's son, [redacted], was born 
in April 1948. 

3.  The appellant has not shown that [redacted] had a physical or 
mental disability which rendered him permanently incapable of 
self-support prior his eighteenth birthday in April 1966.  




CONCLUSION OF LAW

The veteran's son, [redacted], was not permanently incapable of 
self-support prior to attaining the age of 18 years, and may 
not be recognized as the helpless child of the veteran.  
38 U.S.C.A. §§ 101(4)(A), 5107 (West 1991); 38 C.F.R. 
§§ 3.57, 3.356 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's representative asserts that the veteran's and 
appellant's son, [redacted], was and is permanently incapable of 
self support, and as such, is the helpless child of the 
veteran.  The evidence indicates that [redacted] was born on 
April [redacted], 1948 and reached the age of 18 on 
April [redacted], 1966.  

The evidence of record includes an August 1954 psychological 
report which noted that [redacted], was a slow learner.  He had a 
Binet of 75 and his mental age was 4 years, 9 months when his 
chronological age was 6 years, 4 months.  It was indicated 
that he should attend kindergarten for the next school year, 
and grade one in September 1955 and then in September 1956 
consideration should be given to a special class program the 
next year. A copy of a school report card received at the RO 
in March 1989 noted that [redacted] took special education 
classes in high school and graduated in May 1967.  This 
report card showed that he received C's and D's but never 
received an F.

Evidence submitted more recently consists of an October 1996 
psychological evaluation undertaken for the purpose of a 
vocational assessment of [redacted].  It was noted in that report 
that [redacted] was 48 years old and resided with his mother.  He 
had graduated from high school in 1967 and had been enrolled 
in specialized educational classes throughout his educational 
career.  It was noted that he was subsequently employed in 
janitorial work for 15 years until 1985 and briefly worked 
for a cleaning service in 1988.  The examining psychologist 
noted that [redacted] required a "great deal" of assistance in 
both of those employment settings and apparently displayed a 
fairly slow working rate.  [redacted] was presently unemployed 
and was unsure of what type of work he would like to pursue.  

The examiner noted that [redacted]'s medical history revealed 
significant visual acuity problems, a moderate to severe 
articulatory deficit and ulcers.  He also claimed to have a 
back related ailment and a nervous condition; however, he had 
apparently not received treatment for either condition.

The examiner noted that [redacted] appeared to have verbalization 
skills that were beyond those expected of an individual who 
was truly mentally retarded, though it would appear that a 
mixture of learning related deficits and emotional issues may 
have contributed to under achievement and under performance 
in his educational and vocational endeavors.  

Following an interview with the appellant and [redacted] and 
review of diagnostic testing, it was the examiner's 
assessment that [redacted]  had a reading disorder; disorder of 
written expression; an anxiety disorder, not otherwise 
specified and borderline intellectual functioning.  The 
examiner noted that, considering the various limitations as 
well as [redacted]'s long absence from the vocational employment 
setting, he was not ready to manage a competitive employment 
setting.  A sheltered workshop setting was considered to be 
the most appropriate, though it was expected that his 
performance would be relatively poor, given his current work 
rate.  The prognosis for overcoming these limitations was 
considered poor.

Under the applicable criteria, the term "child" includes an 
unmarried person who, before reaching the age of 18 years, 
became permanently incapable of self-support through her own 
efforts by reason of physical or mental defect.  38 U.S.C.A. 
§ 101(4)(A) (West 1991); 38 C.F.R. §§ 3.57, 3.356 (1998).  
Regulations state that child must be shown to be permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18.  Dobson v. 
Brown, 4 Vet. App. 443 (1996).  The issue is one of fact 
premised on competent evidence in the individual case.  38 
C.F.R. § 3.356(a),(b); Bledsoe v. Derwinski, 1 Vet. App. 32, 
33 (1990).  In Dobson, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) held that a person may qualify as a "child" 
under the pertinent legal framework if he is shown to have 
been permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Essentially, the focus of the analysis is on the 
child's condition at the time of his 18th birthday.  If the 
child is shown to have been capable of self-support at 18, 
the Board need go no further.  If, however, the record 
reveals that he was permanently incapable of self-support at 
18, the Board must point to evidence that his condition 
changed since that time.  Id. at 445.  

To establish entitlement to the benefits sought, various 
factors under 38 C.F.R. § 3.356(b)(3) are for consideration.  
Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending on the 
educational progress of the child, the economic situation of 
the family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability raise 
some doubt as to whether they would render the average person 
incapable of self-support, factors other than employment are 
for consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  

The Board notes that [redacted] is currently unemployed and is 
limited in the types of jobs he could perform due to various 
cognitive and learning related deficits.  However, the 
central question before the Board is whether he was rendered 
permanently incapable of self-support prior to attaining the 
age of 18 years.  The fact that he is no longer employed and 
may be severely limited in the type of employment he may 
perform in the future are of no probative value in 
determining the status of his mental and physical 
capabilities before his eighteenth birthday.  

The evidence indicates that [redacted] was attending high school 
at the time of his eighteenth birthday and graduated the next 
year.  The fact that [redacted] was taking special education 
courses because of certain mental limitations does not mean 
that those limitations rendered him permanently incapable of 
self-support at that time.  In fact, [redacted] completed high 
school never earning a grade less than a D. The fact that he 
graduated from high school has great probative value to 
establish that he was capable of self support before 18.  The 
evidence, medical or otherwise, does not establish that he 
was rendered permanently incapable of self-support at age 18. 

The Board has considered the benefit of the doubt under 
38 U.S.C.A. § 5107, but finds that there is not an 
approximate balance of positive and negative evidence, and 
thus the doctrine is not for application in this case.  As 
the preponderance of the evidence does not show that [redacted] 
was a helpless child at the time of attaining age 18, the 
appeal is denied.  


ORDER

The appeal is denied. 


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

